Opinion issued May 18, 2017




                                    In The

                              Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                              NO. 01-17-00194-CR
                             ———————————
                SHAMEKA YVETTE MCCLAIN, Appellant
                                       V.
                     THE STATE OF TEXAS, Appellee



                  On Appeal from the 182nd District Court
                          Harris County, Texas
                      Trial Court Cause No. 1497354


                        MEMORANDUM OPINION
     Appellant, Shameka Yvette McClain, pleaded guilty to the reduced class A

misdemeanor   offense   of    deadly conduct,    with   an   agreed   punishment

recommendation of ten days in county jail and a $700 fine.1 In exchange for


1
     See TEX. PENAL CODE ANN. § 22.05(a), (e) (West 1994).
appellant’s plea, the State had agreed to reduce the charge from the second-degree

felony offense of aggravated assault to class A misdemeanor deadly conduct.2 In

accordance with her plea bargain with the State, the trial court found appellant guilty

and assessed her punishment at ten days’ confinement in county jail and a $700 fine.3

The trial court certified that this was a plea-bargain case and that appellant had no

right of appeal, but appellant, through counsel, timely appealed. See TEX. R. APP. P.

25.2(a)(2), 26.2(a). We dismiss this appeal for want of jurisdiction.

       In a plea-bargain case, a defendant may only appeal those matters that were

raised by written motion filed and ruled on before trial or after getting the trial court’s

permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West 1977); TEX. R.

APP. P. 25.2(a)(2). An appeal must be dismissed if a certification showing that the

defendant has the right of appeal has not been made part of the record. TEX. R. APP.

P. 25.2(d).

       Here, the trial court’s certification is included in the clerk’s record and states

that this is a plea-bargain case and that appellant has no right of appeal. See TEX. R.

APP. P. 25.2(a)(2), (d); Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

The record confirms that appellant pleaded guilty to the reduced class A

misdemeanor deadly conduct charge and, thus, supports the trial court’s


2
       See TEX. PENAL CODE ANN. § 22.02(a)(2), (b) (West 2009).
3
       See TEX. PENAL CODE ANN. § 12.21(3) (West 1994).
                                            2
certification. See Dears, 154 S.W.3d at 615; Shankle v. State, 119 S.W.3d 808, 813

(Tex. Crim. App. 2003) (noting that agreement to plead guilty in exchange for

State’s reduction of charge is plea bargain under Rule 25.2(a)(2)). Because appellant

has no right of appeal, we must dismiss this appeal. See Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).

      Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP.

P. 43.2(f).


                                  PER CURIAM
Panel consists of Justices Higley, Bland, and Brown.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3